DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledge of certified copies of papers required by 37 CFR 1.78.

Claim Objections
Claim 7 objected to because of the following informalities:  line 3 recites “second band” and should be changed to “the second band” to avoid a 35 U.S.C. 112(b) rejection.  Appropriate correction is required.

Claim 14 objected to because of the following informalities:  line 2 recites “and receivers” and should be changed to “and the receivers” to avoid a 35 U.S.C. 112(b) rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 8 recites the broad recitation ", and the claim also recites "2 to 4" which is the narrower statement of the range/limitation.
In the present instance, claim 9 recites the broad recitation ".5 to 4, and the claim also recites "1 to 2.5 inches" which is the narrower statement of the range/limitation.
In the present instance, claim 10 recites the broad recitation “5 to 30 independent transducer elements”, and the claim also recites "8 to 25 independent transducer elements" and "12 to 20 independent elements" which are narrower statements of the range/limitation.
In the present instance, claim 11 recites the broad recitation "1.5 to 7 MHz", and the claim also recites "2 to about 5 MHz" which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the broad recitation will be considered as the only required feature.

Regarding claim 13, lines 2-3 recite “transducer array”, but it is unclear which if not both transducer arrays the applicant is referring to. For examination purpose, it will be considered either the first or the second transducer array.

Claim 19 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the communications module and, accordingly, the identification/description is indefinite.

Claim 25 recites the limitation "the inner arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek et al, (US20170231598A1), (hereinafter “Baek”).

Regarding claim 1, Zwirn teaches a wearable monitoring device configured to measure when worn by a user (Abstract “The ultrasound assembly includes a garment configured to be affixed to a portion of a living body”; [0097] “, the ultrasound processing unit includes a software module configured to utilize data from at least one of: the at least one sub-array, the at least one array, the plurality of transducer arrays, and the at least one transducer, to provide pulsed-wave (PW) Doppler studies, wherein a full spectrum for a specific region is acquired from multiple directions, thus extending the information provided.”), the monitoring device comprising:
a wearable fixture (fig. 1a) configured for securing the monitoring device to a user's limb ([0036] “the garment is configured to cover at least a portion of a body part of the living body including at least one of: an abdomen, a torso, a pelvis, an arm, a foot, and a head.”); 
a first transducer array attached to the wearable fixture ([0136] “Ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102.”), the first transducer array comprising a plurality of independent transducer elements for transmitting and receiving ultrasound energy ([0161]“ultrasound garment 110 optionally includes a large US transducer array; which may be divided into multiple sub-arrays. Such sub-arrays optionally overlap each other in some configurations, while in other configurations the sub-arrays are separate. In either case, the sub-arrays activation can be predefined or adaptively allocated by the imaging system.”); 
a second transducer array attached to the wearable fixture a fixed distance from the first transducer array ([0165] “pluralities of transducer arrays are used. The arrays optionally are placed in close proximity to one another. Alternatively, the pluralities of transducer arrays optionally are placed at a distance from each other.”), the second transducer array comprising a plurality of independent transducer elements for transmitting and receiving ultrasound energy ([0161] “([0161] “ultrasound garment 110 optionally includes a large US transducer array; which may be divided into multiple sub-arrays. Such sub-arrays optionally overlap each other in some configurations, while in other configurations the sub-arrays are separate. In either case, the sub-arrays activation can be predefined or adaptively allocated by the imaging system.”); and 
an electronics assembly operatively coupled to the first and second transducer arrays (fig. 2 shows the electronics assembly), and a fixed distance between the first and second transducer arrays ([0136] “Ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102.”; as the transducers are fixed on the garment, they would be a fixed distance between one another.).
However Zwirn fails to explicitly disclose measuring pulse transit time, and the electronics assembly being configured to determine a pulse transit time.
In the same ultrasound field of endeavor, Baek teaches measuring pulse transit time ([0161] “For example, by processing output signals from two or more receiver arrays arranged at different locations in the ultrasound receiver layer 616, the processor 620 may be able to measure a pulse transit time (PTT).”), and the electronics assembly being configured to determine a pulse transit time ([0161] “For example, by processing output signals from two or more receiver arrays arranged at different locations in the ultrasound receiver layer 616, the processor 620 may be able to measure a pulse transit time (PTT).”)
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Zwirn to include the measurements of Baek, as this facilitates improved diagnosis of cardiovascular issues such as hypertension (see Baek [0068]).

Regarding claim 4, Zwirn as modified by Baek teaches the device of claim 1 wherein the wearable fixture includes a first housing in which the first transducer array is disposed and a second, separate housing in which the second transducer array is disposed ([0166] “In some embodiments, each of the multiple arrays has a separate casing or housing, and even a separate driving unit. In other embodiments, several arrays are housed together.”)

Regarding claim 12, Zwirn as modified by Baek teaches the device of claim 1, wherein each transducer element includes a transmitter and a corresponding receiver (fig. 6  [0204] “Each such pair includes a transmitting sub-array 224 and a receiving sub-array 324, which may, for example, generate opposite collinear beams. Some or all receiving sub-arrays 324 may also receive reflected or transmitted signals generated by other sub-arrays (not shown).”).

Regarding claim 13, Zwirn as modified by Baek teaches the device of claim 1, wherein the transmitters are aligned on one side of the transducer array and the receivers are aligned on an opposite side of the transducer array ([0242] “The transmitting and receiving sub-arrays are located on opposite sides of the subject.”).

Regarding claim 15, Zwirn as modified by Baek teaches the device of claim 1, wherein the first and second transducer arrays each include a layer of piezoelectric material ([0162] “The transducer array may, for example, comprise piezo-electric crystals”; the crystals would form a layer.).

	Regarding claim 16, Zwirn as modified by Baek teaches the device of claim 1, wherein the first and second transducer arrays each include a layer of acoustically transparent material for acoustically coupling the first and second transducer arrays to the user's limb and for insulating said limb when the monitoring device is worn ([0156] “ultrasound garment 110 optionally includes ultrasound media designed for acoustic impedance matching between transducers 124 and the body surface of subject 102. Such ultrasound media optionally, for example, include gel packs, covering parts of, or the entire inner surface of the apparatus. The gel packs optionally are disposable or refillable. The media used for acoustic impedance matching optionally includes a gel. Additionally or alternatively, the media optionally includes a gas, liquid, or solid.”; these media would be able to insulate the limb as well).

	Regarding claim 17, Zwirn as modified by Baek teaches the device of claim 16, wherein the acoustically transparent material is a gel pad ([0156] “Such ultrasound media optionally, for example, include gel packs, covering parts of, or the entire inner surface of the apparatus. The gel packs optionally are disposable or refillable. The media used for acoustic impedance matching optionally includes a gel”).

	Regarding claim 18, Zwirn as modified by Baek teaches the device of claim 1, wherein the electronics assembly (fig.2) includes a communications module configured to communicatively couple ([0214] “some or all of the data and/or control cables may be replaced with wireless communication of various types, using, for example, Bluetooth of WIFI technology.”). the monitoring device (fig. 1 #112 imager) to one or more external computer systems (fig. 1b and 2 # 114 interface unit).

	Regarding claim 19, Zwirn as modified by Baek teaches the device of claim 18, wherein the communication module include Bluetooth functionality ([0214] “some or all of the data and/or control cables may be replaced with wireless communication of various types, using, for example, Bluetooth of WIFI technology.”).

	Regarding claim 21, Zwirn as modified by Baek teaches the device of claim 1, wherein the electronics assembly comprises a microprocessor ([0139] “US system 100 optionally includes a beam-forming unit 120; a processing unit 122 and an operator-interface unit 114, alternatively referred to as user-interface unit 114.”) configured to, for at least one of the first or second transducer array, determine a particular subset of transmitter elements within the transducer array through which ultrasound energy is transmitted ([0140]-[0143] “Beam-forming unit 120 generates the electronic signal fed into ultrasound garment 110. Transducers 124 in ultrasound garment 110 transform the electronic signal into an ultrasonic signal, which within body of subject 102 undergoes, for example, attenuation, absorption, reflection, refraction, and dispersion. The ultrasonic signal emanating from reflections and/or transmission through the body of subject 102 is then sensed by transducers 124 in ultrasound garment 110; which translate it into an electronic signal that is sampled by beam-forming unit 120… Operator-interface unit 114 controls beam-forming unit 120; a processing unit 122… control of operator-interface unit 114 may be performed through processing unit 122… beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124.”; the operator interface unit controls the beam-forming unit, and control of the operator interface unit is through the processing unit. In addition the beam forming unit sends separate signals to each transducer, meaning that when controlling the beam unit, it would determine which transducer to send signals).

	Regarding claim 22, Zwirn as modified by Baek teaches the device of claim 1, wherein the electronics assembly comprises a microprocessor ([0139] “US system 100 optionally includes a beam-forming unit 120; a processing unit 122 and an operator-interface unit 114, alternatively referred to as user-interface unit 114.”)  configured to, for at least one of the first or second transducer array, determine a particular subset of receiver elements within the transducer array through which a reflected ultrasound signal is obtained ([0140]-[0143] “Beam-forming unit 120 generates the electronic signal fed into ultrasound garment 110. Transducers 124 in ultrasound garment 110 transform the electronic signal into an ultrasonic signal, which within body of subject 102 undergoes, for example, attenuation, absorption, reflection, refraction, and dispersion. The ultrasonic signal emanating from reflections and/or transmission through the body of subject 102 is then sensed by transducers 124 in ultrasound garment 110; which translate it into an electronic signal that is sampled by beam-forming unit 120… beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124.”; the transducer would send the signal to the beam-forming unit, which then sends it to the processing unit, which would know which transducers the ultrasound signals came from).

	Regarding claim 23, Zwirn teaches a method, the method comprising:
	providing a wearable monitoring device as in claim 1 (see claim 1);
	positioning the wearable monitoring device on a user in a operation position (fig. 1 the garment is in operable position); and
However Zwirn fails to determining pulse transit time across an arterial distance, and operating the wearable monitoring device to obtain one or more pulse transit time measurements.
In the same ultrasound field of endeavor, Baek teaches measuring pulse transit time ([0161] “For example, by processing output signals from two or more receiver arrays arranged at different locations in the ultrasound receiver layer 616, the processor 620 may be able to measure a pulse transit time (PTT).”), and the electronics assembly being configured to determine a pulse transit time ([016 1] “For example, by processing output signals from two or more receiver arrays arranged at different locations in the ultrasound receiver layer 616, the processor 620 may be able to measure a pulse transit time (PTT).”)
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Zwirn to include the measurements of Baek, as this facilitates improved diagnosis of cardiovascular issues such as hypertension (see Baek [0068]).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek and in further view of Stehle et al., (EP3494894), (hereinafter “Stehle”).

Regarding claim 2, Zwirn as modified by Baek teaches the device of claim 1, but fails to explicitly disclose wherein the wearable fixture includes a first band coupled to the first transducer array and a second band coupled to the second transducer array.
In the same ultrasound field of endeavor, Stehle teaches wherein the wearable fixture (fig. 1 Abstract #10 wearable article) includes a first band (fig. 1 Abstract #20 annular array) coupled to the first transducer array (fig. 1 Abstract #21 ultrasound transducer elements) and a second band (fig. 1 Abstract #20’ annular array) coupled to the second transducer array (fig. 1 Abstract 21’ ultrasound transducer elements).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of having dual bands of Stehle to the system of Zwirn as modified by Baek for improvement to yield predictable results, as both inventions relate to wearing a garment with ultrasound transducers, and Stehle improves the device by increasing the likelihood of optimally positioned ultrasound transducer element relative to a blood vessel through the limb being found (see Stehle [0011]).

Regarding claim 7, Zwirn as modified by Baek and Stehle teaches the device of claim 2, wherein at least a portion of the electronics assembly is housed within a compartment that forms a portion of the first band or second band ([0166] In some embodiments, each of the multiple arrays has a separate casing or housing, and even a separate driving unit. In other embodiments, several arrays are housed together; the electronics assembly would include all the cables and wires that connect the different systems, and these transducers would be located on a band of the garment, and would portions of the electronics assembly such as cables or wires as they are connected as seen in fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek and in further view of Weber et al., (US20210282748A1), (hereinafter “Weber”).

Regarding claim 3, Zwirn as modified by Baek teaches the device of claim 1, but fails to explicitly disclose wherein the wearable fixture includes a longitudinal section structurally separating the first and second transducer arrays.
However in the same ultrasound field of endeavor, Weber teaches wherein the wearable fixture includes a longitudinal section structurally separating the first and second transducer arrays (fig. 8; [0043] “As will be explained in further detail below, in at least some embodiments, the ultrasound transducer array 100 is integrated in a garment such as a brassiere having a pair of cups for receiving female breasts in which each cup may comprise a separate ultrasound transducer array 100 integrated in the cup.”; the cups with the transducer arrays are separated by the section in between them).
It would have been obvious to one of ordinary skill in the art at the time to modify the garment of Zwirn as modified by Baek with the brassiere of Weber, as this would improve compliance with the patients and improve the quality of contact between the transducer and body (see Weber [0044] and [0011]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek in further view of Miele et al., (US20020055680A1), (hereinafter “Miele”).

Regarding claim 5, Zwirn as modified by Baek teaches the device of claim 4, but fails to explicitly disclose wherein the first housing is slidably disposed within a first receptacle, the first housing being positionally adjustable along a transverse direction by adjusting its relative position within the first receptacle.
However in the same ultrasound field of endeavor, Miele teaches wherein the first housing (fig. 8 and 9 [0110] “The transducer housing element contains the aforementioned pressure and ultrasonic transducers 602, 604”) is slidably disposed within a first receptacle ([0110] “The transducers 602, 604 are free to move within the housing 822 in the sagittal direction 831 and the transverse direction 833 with respect to the artery,”), the first housing being positionally adjustable along a transverse direction by adjusting its relative position within the first receptacle ([0110] “The transducers 602, 604 are free to move within the housing 822 in the sagittal direction 831 and the transverse direction 833 with respect to the artery,”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Zwirn as modified by Baek with the system of Miele, as the transducers being free to move allows for proper transverse positioning of the ultrasonic transducers and therefore enhances accuracy of measurements such as arterial blood pressure (see Miele [0158]).

Regarding claim 6, Zwirn as modified by Baek and Miele teaches the device of claim 5, and teaches a second housing ([0166] “In some embodiments, each of the multiple arrays has a separate casing or housing, and even a separate driving unit. In other embodiments, several arrays are housed together.”).
Zwirn as modified by Baek and Miele fails to explicitly disclose wherein the second housing is slidably disposed within a second receptacle, the second housing being positionally adjustable along a transverse direction by adjusting its relative position within the second receptacle.
However in the same ultrasound field of endeavor, Miele teaches the housing ([0110] “The transducer housing element contains the aforementioned pressure and ultrasonic transducers 602, 604”) is slidably disposed within a receptacle ([0110] “The transducers 602, 604 are free to move within the housing 822 in the sagittal direction 831 and the transverse direction 833 with respect to the artery,”), the housing being positionally adjustable along a transverse direction by adjusting its relative position within the receptacle ([0110] “The transducers 602, 604 are free to move within the housing 822 in the sagittal direction 831 and the transverse direction 833 with respect to the artery,”).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of Zwirn as modified by Baek and Miele with the system of Miele, as combining the housings of Zwirn as modified by Baek and Miele and the receptacle of Miele and applying it to the multiple housings would allow the transducers to freely move and allow for proper transverse positioning of the transducers and therefore enhances accuracy of measurements such as arterial blood pressure (see Miele [0158]).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of McEowen (US20060287600A1), (hereinafter “McEowen”).

Regarding claim 8, Zwirn as modified by Baek teaches the device of claim 1, wherein there is a fixed distance between the first and second transducer arrays ([0136] “Ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102.” If the transducers are fixed on the garment, they would have a fixed distance).
However Zwirn as modified by Baek but fails to explicitly disclose wherein the fixed distance between the first and second transducer arrays is about 1.5 to 6 inches, or about 2 to 4 inches
However in the same ultrasound field of endeavor, McEowen wherein the fixed distance between the first and second transducer arrays is about 1.5 to 6 inches, or about 2 to 4 inches ([0040] “Two transducers 14, 16 are spaced apart, longitudinally in line with a vessel, a specific and fixed distance, e.g., 10 cm,”; 10 cm is 3.94 inches).
It would have been obvious to one of ordinary skill in the art at the time to substitute the fixed distance transducers of device Zwirn with the distance between transducers of McEowen, as the substitution of the fixed distance of Zwirn as modified by Baek with the distance between the transducers of McEowen yields predicable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system choosing the distance are reasonably predictable.

Regarding claim 10, Zwirn teaches the device of claim 1, but fails to explicitly disclose wherein at least one of the first or second transducer arrays includes about 5 to 30 independent transducer elements, or about 8 to 25 independent transducer elements, or about 12 to 20 independent transducer elements.
However in the same ultrasound field of endeavor, McEowen teaches wherein at least one of the first or second transducer arrays includes about 5 to 30 independent transducer elements, or about 8 to 25 independent transducer elements, or about 12 to 20 independent transducer elements (fig. 3 has 6 #18 transducers).
It would have been obvious to one of ordinary skill in the art at the time to substitute the number of transducers of device Zwirn with the transducers of McEowen, as the substitution of the transducers of Zwirn as modified by Baek with six transducers of McEowen yields predicable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system choosing the distance are reasonably predictable.

Regarding claim 11, Zwirn as modified by Baek teaches the device of claim 1, but fails to explicitly disclose wherein at least one of the first or second transducer arrays is configured to generate ultrasound waves with a frequency of about 1.5 MHz to about 7 MHz, or about 2 MHz to about 5 MHz
However in the same ultrasound field of endeavor, McEowen teaches wherein at least one of the first or second transducer arrays is configured to generate ultrasound waves with a frequency of about 1.5 MHz to about 7 MHz, or about 2 MHz to about 5 MHz ([0105] “if high enough frequencies are used (1 to 20 MHz), then the desired precision might still be accomplished.”; [0053] “Medical ultrasound typically operates in the frequency range of 1 to 10 MHz”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device Zwirn as modified by Baek with the transducer system of McEowen through routine optimization, so as to achieve the desired precision, and this precision would allow physicians improved means of diagnoses and treatment monitoring (see McEowen [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn as modified by Baek in view of Eggers et al., (US20150366535), (hereinafter “Eggers”).

Regarding claim 9, Zwirn as modified by Baek teaches the device of claim 1, but fails to disclose wherein at least one of the first or second transducer arrays has a length of about 0.5 to 4 inches, or about 1 to 2.5 inches.
However in the same ultrasound field of endeavor, Eggers teaches wherein at least one of the first or second transducer arrays has a length of about 0.5 to 4 inches, or about 1 to 2.5 inches ([0115]“which is defined by the length of the ultrasound transducer array (e.g., 5 cm)”; 5 cm is 1.97 inches).
It would have been obvious to one of ordinary skill in the art at the time to substitute the length of the array of Zwirn as modified by Baek with the specified length of Eggers, as the substitution of the length of Zwirn as modified by Baek with the length of Eggers yields predicable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system choosing the distance are reasonably predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn as modified by Baek in view of Duerr et al., (US20180092622), (hereinafter “Duerr”).

Regarding claim 14, Zwirn as modified by Baek teaches the device of claim 12, but fails to explicitly disclose wherein the transmitters and receivers are positioned upon a block, and wherein the block is angled such that the transmitters and receivers sit upon an angled surface.
However in the same field of endeavor Duerr teaches wherein the transmitters and receivers ([0031] “The system 30 is a bistatic system including a single ultrasonic piezoelectric transmitter 10 a and a single ultrasonic piezoelectric receiver 10 b”) are positioned upon a block, and wherein the block is angled such that the transmitters and receivers sit upon an angled surface (fig. 1 the #10 transducer is on a block of #20 substrate).
It would have been obvious to one of ordinary skill in the art at the time to modify the device Zwirn as modified by Baek with the system of Duerr, as the angle would lead to high angle resolution which would then lead to better angle estimation so that the blood vessel is located with greater accuracy (see Duerr [0085]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek in further view of Knickerbocker et al., (US20180078154) (hereinafter “Knickerbocker”).

Regarding claim 20, Zwirn as modified by Baek teaches the device of claim 1, but fails to explicitly disclose wherein the electronics assembly includes a motion sensor.
However in the same wearable monitoring system field of endeavor, Knickerbocker teaches, wherein the electronics assembly includes a motion sensor ([0068] “The blood pressure monitoring systems described above may be used with other sensors such as motion sensors, accelerometers, gyroscopic sensors, temperature sensors, humidity sensors, oxygen sensors, chemical sensors, and the like.”).
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Zwirn as modified by Baek with the sensors or Knickerbocker, as these sensors could be used for client evaluation to detect the type of scenario the client is in and giving clinicians context of the data (see Knickerbocker [0068]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn in view of Baek in further view Rich et al., (US20170042504), (hereinafter “Rich”).

Regarding claim 24, Zwirn as modified by Baek teaches the method of claim 23, wherein the wearable monitoring device is positioned on the user's arm ([0036] “the garment is configured to cover at least a portion of a body part of the living body including at least one of: an abdomen, a torso, a pelvis, an arm, a foot, and a head.”;).
However Zwirn as modified by Baek fails to explicitly disclose the user’s upper arm.
In the same ultrasound field of endeavor, Rich teaches the user’s upper arm ([0021] “components of the ultrasound system are preferably placed at body regions of the user that are proximal a vessel of the use…Components of the ultrasound system can be placed at body regions including the user's arm (e.g., near internal vessels of the hand, near a radial artery, near a brachial artery, etc.)”; the brachial artery is located on the upper arm).
	It would have been obvious to one of ordinary skill in the art at the time to simply substitute the area the garment is applied to in Zwirn as modified by Baek with the location near the brachial artery as seen in Rich as one of ordinary skill in the art would recognize that the artery as a vessel and the results of the substitution would be predictable.

	Regarding claim 25, Zwirn as modified by Baek teaches the method of claim 24, but fails to explicitly disclose wherein the wearable monitoring device is positioned such that the first and second transducer arrays are on the upper arm adjacent the user's brachial artery 
However in the same ultrasound field of endeavor, Rich teaches wherein the wearable monitoring device is positioned such that the first and second transducer arrays are on the upper arm adjacent the user's brachial artery ([0021] “components of the ultrasound system are preferably placed at body regions of the user that are proximal a vessel of the use…Components of the ultrasound system can be placed at body regions including the user's arm (e.g., near internal vessels of the hand, near a radial artery, near a brachial artery, etc.)”; the brachial artery is located on the upper arm).
	It would have been obvious to one of ordinary skill in the art at the time to simply substitute the area the garment is applied to in Zwirn as modified by Baek with the location near the brachial artery as seen in Rich as one of ordinary skill in the art would recognize that the artery as a vessel and the results of the substitution would be predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                                                                                                                                                                                             


/SEAN D MATTSON/           Primary Examiner, Art Unit 3793